                     ¿ÀÁÂÿÄÅÆÄÇÈÉÇÊÊÄËÆÇÌÍÎÿÿÿÏÐÈÑÒÂÓÔÿËÕÿÿÿÖ×ØÂÙÿÊËÚÆÆÚÆÄÿÿÿÛÀÜÂÿÄÿÐÝÿÄ
                    Case 1:21-cr-00132-AKH Document 36 Filed 03/23/21 Page 1 of 1

                                                        23454ÿ78ÿ9:;<=<>;:?ÿ23@8ÿ
                                                                                                    
                                                       4+ +J4 ÿÿÿÿÿÿ.ÿ22 8 711ÿÿÿ"ÿ1 7 818ÿ
                                                        BCÿDEM3FNÿMG:H4Hÿ28
                                                                         IÿÿO4PM:Q4?ÿ23@8ÿ
                                                                                                                         
ÿÿÿÿÿÿÿ                                      ÿÿ ÿ
                                                       KL  5
                                                                                                    
                                                        ÿ4-+4J4 ÿÿÿÿÿÿÿÿÿÿÿÿÿ.ÿ22 8 711ÿÿÿÿ"ÿ1 78 887ÿ
                                                       ÿ                                            ÿ                   
ÿ
ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                                             RSTUVÿGGWÿGXGHÿ
                                                                             ÿ
ÿ
        YZ[ÿ2K\ÿ                                                            So ordered,
        YZ[ÿ\[]^ÿ_`_ÿabcÿdef_ÿ                                              /s/ Alvin K. Hellerstein
        ÿ                                                                   Alvin K. Hellerstein
        gVhÿijkjTSlmhÿnmopkÿqrÿihmmhTsthpkÿ                                 3/23/21
        ukpthvÿwtSthsÿxpstTpUtÿyzv{hÿ
        wjztVhTkÿxpstTpUtÿj|ÿ}h~ÿjTÿ
        FXXÿhSTmÿwtThhtÿ
        }h~ÿjTWÿ}h~ÿjTÿHXXXEÿ
ÿ ÿ ÿ
ÿ
ÿ ÿ 2^ÿ ÿÿÿÿÿ?ÿ4Nÿ;PÿGHÿTrÿHDGÿnqiÿ
ÿ ÿ ÿ SpmÿUjkvptpjksÿ|jTÿnvShmÿnTphmÿp{STjÿ
ÿ
        xhSTÿyzv{hÿihmmhTsthpkÿ
ÿ
                ÿThThshktÿRTrÿnvShmÿp{STjÿpkÿtVhÿSljohÿTh|hThkUhvÿStthTrÿÿzTszSktÿtjÿRTrÿp{STjÿlSpmÿ
        UjkvptpjksÿSsÿshtÿ|jTtVÿpkÿxjUzhktÿHFWÿ~hÿVSohÿzktpmÿRSTUVÿGBWÿGXGHÿtjÿTjopvhÿt~jÿ|pkSkUpSmm¡ÿ
        ThsjksplmhÿhTsjksÿtjÿUj¢sp{kÿtVhÿljkvrÿÿ£hÿSThÿstpmmÿpkÿtVhÿTjUhssÿj|ÿshUzTpk{ÿt~jÿ|pkSkUpSmm¡ÿThsjksplmhÿ
        Uj¢sp{khTsrÿÿÿ£hÿVSohÿkhohTÿTh¤zhsthvÿSkÿh¥thkspjkÿj|ÿtphÿUjkUhTkpk{ÿtVpsÿpsszhÿlh|jThrÿÿR¡ÿUmphktÿ
        SktpUpSthsÿtVStÿVpsÿjtVhTÿ~pmmÿlhÿSlmhÿtjÿshTohÿSsÿjkhÿj|ÿtVhÿ|pkSkUpSmm¡ÿThsjksplmhÿhTsjksÿSkvÿpsÿ~Sptpk{ÿ
        |jTÿVpsÿjtVhTÿtjÿThtzTkÿ|TjÿVhTÿoSUStpjkrÿÿ£hÿSktpUpSthÿVhTÿThtzTkÿ|TjÿoSUStpjkÿtVpsÿ~hhrÿÿÿ~Tpthÿtjÿ
        ThshUt|zmm¡ÿTh¤zhstÿSkÿSvvptpjkSmÿt~jÿ~hhsÿtjÿnTpmÿEWÿGXGHÿtjÿSU¤zpThÿtVhÿt~jÿ|pkSkUpSmm¡ÿThsjksplmhÿ
        hTsjksrÿ
                ÿ
                ÿVSohÿsjhkÿ~ptVÿtVhÿ¦johTkhktÿSkvÿtVhÿ¦johTkhktÿVSsÿkjÿjl§hUtpjkÿtjÿ¡ÿTh¤zhstrÿÿ
        ¨©©ª«¬­®¯°±²ÿ³ª´«ÿµª®ª«ÿ­¶¶·¬­¸¹·ÿ̧¹¹·®¹­ª®ÿ­ÿ̄«·¸¹°±ÿ̧ºº«·©­¸¹·¬»ÿ
                ÿ
                ÿ̧ºº«·©­¸¹·ÿ³ª´«ÿµª®ª«ÿ©ª®­¬·«¸¹­ª®rÿ
ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
ÿ
                                                                             ¼hshUt|zmm¡ÿszlptthvWÿ
ÿ
              ÿ
ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ½shThÿyrÿ¾kSjvj~SkWÿ½s¤rÿ
ÿ
ÿ ÿ
ÿ ÿ
        ÿopSÿhSpmÿÿnuwnÿStTpUÿRjTjkh¡ÿ
        ÿ ÿ nuwnÿRST{zhTpthÿjmsjkÿ

       112ÿ3456ÿ789ÿ69446ÿ6ÿÿÿ111ÿÿÿÿ22ÿ2ÿ21ÿÿÿ4 ÿÿ!"#$%%&'"%()*+ +,4-+4ÿÿÿ./..#0'"%()*+ ,1ÿ
                                                                 ÿ
